TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 26, 2016



                                      NO. 03-15-00763-CV


                           Twin Creeks Golf Group, L.P., Appellant

                                                 v.

                       Sunset Ridge Owners Association, Inc., Appellee




      APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


This is an appeal from the interlocutory order signed by the trial court on November 2, 2015.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.